Per Curiam.

Upon examination of the record and the findings of the *143board of commissioners, we conclude there is ample evidence to justify the board’s findings that respondent violated DR 1-102(A)(5) and (6), and DR 4-101(B)(3), DR 5-101(A), DR 5-104(A) and DR 5-105(A) and (B) of the Code of Professional Responsibility.
Accordingly, respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.